DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/13/2022, regarding rejection of claim 1 and claim 4, have been fully considered but they are not persuasive.

With regarding to rejection of claim 1, applicant argues prior art Isozaki (PGPUB 20160211860), hereinafter as Isozaki, does not teach “wherein the first and second resistors are arranged between the first and second transistors”:  in Fig 3 of Isozaki, shows “the first and second resistors” (RL252 and RL253), are physically allocated between “the first and second transistors” (S253N/S253P) in the direction of horizontal axis.
With regarding to rejection of claim 4, applicant’s argument is similar to that in above for claim 1, and the above argument applies to rejection of claim 4.

Allowable Subject Matter
	Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a first selector switch including first and second transistors; first, second and third resistors placed between the first and second transistors; a second selector switch including third and fourth transistors; and fourth, fifth and sixth resistors placed between the third and fourth transistors-, wherein the first, second and third resistors are disposed to be parallel to each other, wherein each resistor of the first, second and third resistors is disposed in a first direction, and wherein first and second ends of the first, second and third resistors are aligned in a second direction, respectively, and wherein the fourth, fifth and sixth resistors are disposed to be parallel to each other, wherein each resistor of the fourth, fifth and sixth resistors is disposed in the first direction, and wherein first and second ends of the fourth, fifth and sixth resistors are aligned in the second direction, respectively, and a combination of other limitations in the independent claims.
Claim 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki (PGPUB 20160211860), hereinafter as Isozaki.
Regarding claim 1, Isozaki teaches an apparatus comprising: a voltage dividing resistor circuit formed on a semiconductor substrate, and the voltage dividing resistor circuit comprising:
first and second resistors (Fig 3, RL252 and RL253) and
first and second transistors (Fig 3, S253(N)/(P)),
wherein the first and second transistors are coupled between the first and second resistors (Fig 3), and 
wherein the first and second resistors are arranged between the first and second transistors (Fig 3, see the Response to Argument above).
Regarding claim 4, Isozaki teaches an apparatus comprising: a voltage dividing resistor circuit formed on a semiconductor substrate comprising:
first and second resistors (Fig 3, RL252 and RL253) and
a selector switch coupled between the first and second resistors, the selector switch including
first and second transistors (Fig 3, S253(N)/(P)),
wherein the first and second transistors are coupled between the first and second resistors (Fig 3), and wherein the first and second resistors are arranged between the first and second transistors (Fig 3 see the Response to Argument above).
Regarding claim 5, Isozaki teaches the first transistor includes a first gate electrode and the second transistor includes a second gate electrode (Fig 3).
Regarding claim 7, Isozaki teaches first and second resistors are disposed to be parallel to each
other (Fig 3, R252 and R253 are arranged in vertical direction and parallel in edges), wherein each resistor of the first and second resistors is disposed in a first direction, and wherein first and second ends of the first and second resistors are aligned in a second direction (Fig 3, the R252 and R253 ends are aligned in horizontal direction), respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki, in view of Bessho (PGPUB 20060114715), hereinafter Bessho.
Regarding claim 6, Isozaki teaches a device as in rejection of claim 5,
But not expressly asymmetrical gate,
Bessho teaches the first and second gate electrodes are asymmetrically arranged (Fig 4, and
[0100] NMOS width is selected to be 0.5 um, and the PMOS width is selected to be greater than 1 um).
Since Bessho and Isozaki are both from the same field of semiconductor IC device, the purpose disclosed by Bessho would have been recognized in the pertinent art of Isozaki.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use asymmetrical gates as in Bessho into the device of Isozaki for the purpose of building an optimized passing transistors.

Claim 2, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki and Bessho and in view of Ohgami (PGPUB 20120120706), hereinafter as Ohgami.
Regarding claim 2, Isozaki teaches a device as in rejection of claim 1, and Bessho teaches first and second transistors are asymmetrically arranged (as in rejection of claim 6),
But not expressly U shaped gate for transistors,
Ohgami teaches U shaped gate for transistors (Fig 20B).
Since Ohgami and Isozaki are both from the same field of semiconductor memory device, the purpose disclosed by Ohgami would have been recognized in the pertinent art of Isozaki.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use U shaped gate transistors as in Ohgami into the device of Isozaki for the purpose of improving driving current strength of the transistor.
Regarding claim 11, argument used in rejection of claim 2 applies.
Regarding claim 12, Ohgami teaches the first transistor further includes a first drain electrode
that includes first and second portions, each portion of the first and second portions being adjacent to an outside of the first gate electrode respectively, wherein the first transistor further includes a source electrode being adjacent to an inside of the first gate electrode (Fig 21B, VPERI applied to drain side which include two portions on two outsides, YSEL on the source side).
The reason for combining the references used in rejection of claim 2 applies.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki, in view of Kishi (Patent 4725876), hereinafter as Kishi.
Regarding claim 8, Isozaki teaches an apparatus as in rejection of claim 5,
but not expressly, the details shape of the resistor,
Kishi teaches the first and second resistors are with U shape (Fig 2, R4) and the first and second resistors are asymmetrically arranged (Fig 7).
Since Kishi and Isozaki are both from the same field of semiconductor IC device, the purpose disclosed by Kishi would have been recognized in the pertinent art of Isozaki.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the layout of resistor as in Kishi into the device of Isozaki for the building a precise resistance IC circuit.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki and Ohgami, in view of Sakai et al. (PGPUB 20160379697), hereinafter as Sakai.
Regarding claim 9, Isozaki and Ohgami teach a device as in rejection of claim 8,
but not expressly a metal layer segment configured to connect a source of the first transistor to a source of the second transistor.
Sakai teaches a metal layer segment configured to connect a source of the first transistor to a source of the second transistor (Fig 3, top metal line SL connecting S/D of device 201 to that of 202).
Since Sakai and Isozaki are both from the same field of semiconductor IC device, the purpose disclosed by Sakai would have been recognized in the pertinent art of Isozaki.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the layout of connectors as in Sakai into the device of Isozaki for the purpose of enabling the IC device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827